Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Jermaine Daniels appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Daniels, No. 4:05-cr-00033-MSD-TEM-l (E.D.Va. filed Aug. 28, 2015 & entered Aug. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*103fore this court and argument would not aid the decisional process.

AFFIRMED.